Name: Council Decision of 22Ã December 2009 appointing the Secretary-General of the Council of the EuropeanÃ Union for the period from 26Ã June 2011 to 30Ã June 2015
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2009-12-24

 24.12.2009 EN Official Journal of the European Union L 347/31 COUNCIL DECISION of 22 December 2009 appointing the Secretary-General of the Council of the European Union for the period from 26 June 2011 to 30 June 2015 (2009/1009/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 240(2), first subparagraph, thereof, Whereas the Secretary-General of the Council should be appointed for the period from 26 June 2011 until 30 June 2015, HAS ADOPTED THIS DECISION: Article 1 Mr Uwe CORSEPIUS is hereby appointed Secretary-General of the Council of the European Union for the period from 26 June 2011 until 30 June 2015. Article 2 This Decision shall be notified to Mr Uwe CORSEPIUS by the President of the Council. It shall be published in the Official Journal of the European Union. Done at Brussels, 22 December 2009. For the Council The President A. CARLGREN